Citation Nr: 0300292	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  99-12 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia, left knee.

2.  Entitlement to an extension of a temporary total 
disability rating for a period of convalescence based on 
left knee surgery after January 31, 2000, pursuant to 38 
C.F.R. § 4.30.

3.  Entitlement to service connection for a low back 
disorder, claimed as secondary to a service-connected left 
knee disability.

(The issue of entitlement to service connection for a 
right knee disorder is undergoing additional development 
at the Board and will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The issues of an increased rating for a left knee 
disability and an extension of a temporary total rating 
were remanded by the Board in November 2000 for further 
development, which has been completed to the extent 
possible.  As such, the issues are now ready for appellate 
review.

The Board is undertaking additional development on the 
issue of entitlement to service connection for a right 
knee disorder pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (codified 
at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of his claims on appeal and has 
notified him of the information and evidence necessary to 
substantiate the claims.

2.  The veteran's left knee disability is currently 
manifested by subjective complaints of pain, instability, 
and decreased endurance; and objective findings of 
limitation of motion and a history of "mild" effusion.  No 
more than slight instability is shown.

3.  The veteran has osteoarthritis of the left knee, which 
results in pain and some functional impairment.

4.  The veteran underwent an arthroscopy, partial medial 
meniscectomy and debridement of the left knee on December 
17, 1999.

5.  The follow-up treatment note dated on February 9, 
2000, shows that the veteran required four additional 
weeks of convalescence.

6.  The weight of the medical evidence reflects that the 
veteran's low back disorder is not related in any way to 
his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
chondromalacia, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 5258, 
5259, 5260, 5261 (2002).

2.  A separate schedular evaluation of 10 percent for 
arthritis of the left knee is warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.59, 4.71, 4.71a, DCs 5003-5010 (2002); 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

3.  Entitlement to extension of a temporary total 
disability rating for a period of convalescence based on 
left knee surgery is granted for the period from February 
1, 2000, until March 8, 2000.  38 U.S.C.A. §§ 5103(a), 
5103A (West 1991 & Supp. 2002); 38 C.F.R. § 4.30 (2002).

4.  A low back disorder is not shown to be proximately due 
to a service-connected left knee disability.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Rating in Excess of 10 Percent for 
Chondromalacia, Left Knee

The Board notes that disability evaluations are determined 
by the application of a schedule of ratings which is based 
on average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1 
(2002).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. Part 4 (2001).  However, the Board will 
consider only those factors contained wholly in the rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will 
be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2002). 

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations 
or illnesses proportionate to the severity of the several 
grades of disability.  38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 
(2002).  However, the Board can only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluations will be assigned if the disability 
more closely approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2002).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt 
arises regarding the degree of disability, such doubt will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2002). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
DCs 5003 and 5257.  The General Counsel stated that when a 
knee disorder was already rated under DC 5257, the veteran 
must also have limitation of motion which at least meets 
the criteria for a zero-percent rating under DC 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a 
separate rating for arthritis.  The General Counsel 
subsequently held in VAOPGCPREC 9-98 that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additionally disability is shown, a veteran rated 
under DC 5257 can also be compensated under DC 5003 and 
vice versa.

A rating decision dated in January 2001 reflects that the 
RO has rated the veteran's left knee disability as 10 
percent disabling under DC 5257 for slight impairment of 
the knee.  It is noted that the RO in a rating decision of 
January 2000 had changed the diagnostic code for the left 
knee disability from DC 5257 to DC 5010-5260.  The Board 
will consider DCs 5003, 5010, 5256, 5257, 5258, 5259, 
5260, and 5261 for degenerative arthritis, knee ankylosis, 
dislocation and removal of semilunar cartilage, 
subluxation or instability, and limitation of motion.  
Arthritis due to trauma under DC 5010 substantiated by X-
ray findings is rated as degenerative arthritis under 
5003.  Under DC 5003, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation 
of motion under the appropriate diagnostic code for the 
specific joint or joints involved.  When, however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate DC, a 
rating of 10 percent is warranted for each major joint or 
groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003. 

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 
degrees and 45 degrees warrants a 50 percent evaluation; 
and extremely unfavorable ankylosis in flexion at an angle 
of 45 degrees or more warrants a 60 percent evaluation.  
Under DC 5257, when there is impairment of the knee, 
including recurrent subluxation or lateral instability, a 
10 percent evaluation will be assigned where the 
disability is slight; a 20 percent will be assigned for 
moderate disability; and 30 percent warranted for severe 
disability.  

Under DC 5258, an evaluation of 20 percent is assigned 
where the semilunar cartilage is dislocated, with frequent 
episodes of locking, pain, and effusion.  Under DC 5259, a 
10 percent evaluation is assigned for removal of the 
semilunar cartilage, symptomatic.  Limitations of flexion 
under DC 5260 are assigned a 10 percent evaluation when 
flexion is limited to 45 degrees; and a 20 percent 
evaluation when flexion is limited to 30 degrees.  A 30 
percent evaluation is assigned under this code when 
flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent 
evaluation when extension is limited to 10 degrees; and a 
20 percent evaluation when extension is limited to 15 
degrees.  A 30 percent evaluation is assigned under this 
code when extension is limited to 20 degrees, a 40 percent 
when extension is limited to 30 degrees, and a 50 percent 
when extension is limited to 45 degrees.

Based on the above evidence, the Board finds that the 
objective findings of the veteran's left knee disability 
do not warrant more than a 10 percent evaluation at this 
time based upon subluxation or instability under DC 5257.  
There is no evidence of more than a "slight" disability 
due to recurrent subluxation or lateral instability.  The 
most recent VA examiner specifically found no evidence of 
lateral instability of the knee.  Further, in a December 
1998 VA examination, the veteran denied locking and 
reported only one episode of giving away of the left knee.  
Therefore, despite the veteran's subjective complaints, 
the Board can find no objective medical evidence on which 
to assign a higher than 10 percent evaluation under DC 
5257 for lateral instability or recurrent subluxation at 
this time.  

The Board notes that the recent clinical findings do not 
disclose that the veteran has ankylosis of the left knee.  
Ankylosis is defined as stiffening or fixation of a joint.  
While it is evidence that the veteran has reported pain on 
movement and some limitation of motion was noted in 
December 1998 (110 degrees of flexion/140 degrees), 
December 1999 (0-80 degrees, just prior to surgery), and 
January 2000 (120 degrees of flexion/140 degrees) 
outpatient treatment records, there is no indication of a 
fixed deformity of the knee.  Further, the most recent VA 
examination report dated in November 2001 and the December 
1998 VA examination both noted "full" range of motion of 
the left knee.  Therefore, the Board can find no basis 
under DC 5256 to grant the veteran a higher disability 
rating for left knee ankylosis.  

Turning to the criteria for a higher rating under DC 5258, 
the Board notes that there is no current evidence of 
cartilage dislocation with frequent episodes of locking, 
pain, and effusion into the joint on which to base a 
rating of 20 percent under DC 5258.  While the veteran has 
reported on-going pain, the medical records are negative 
for complaints of locking.  Further, he denied locking of 
the knee in a December 1998 VA examination.  Moreover, 
while a "mild" effusion was noted in a December 1998 
outpatient treatment record and "mild" fluid accumulation 
was noted in a December 1998 MRI, the evidence does not 
support a higher rating under DC 5258 for "frequent 
locking, pain, and effusion."  With respect to DC 5259, 
the currently-assigned 10 percent rating is the highest 
available, regardless of the level of disability.  

Next, in evaluating the veteran's left knee disability 
under DC 5260 and DC 5261 for limitation of motion, the 
Board notes that the most recent examination reflected a 
"full" range of motion (with 0-140 degrees as anatomically 
normal).  Outpatient treatment records shows the most 
severe limitation of motion reported as 0-80 degrees in 
December 1999, right before the veteran underwent surgery 
on his left knee.  As noted in the regulations, a higher 
rating would require flexion limited to 30 degrees and 
extension limited to 15 degrees.  Even considering the 
highest limitation of motion shown in the record, the 
Board can find no basis on which to assign a higher rating 
under either DC 5260 (limitation of flexion) or DC 5261 
(limitation of extension).  

Nonetheless, after reviewing the evidence on file, the 
Board finds that, in addition to the current 10 percent 
evaluation for a knee impairment based on slight 
instability, the veteran is also entitled to a separate 10 
percent rating for arthritis of the left knee with 
limitation of motion.  Specifically, there is evidence in 
the VA joints examination report of patellofemoral 
arthritic changes in the left knee.  This finding is 
supported by additional outpatient treatment records 
reflecting a history of arthritis in the left knee and 
multiple other X-rays.  Accordingly, the veteran has clear 
X-ray evidence of degenerative arthritis of the left knee.  
As noted above, the General Counsel has held that a 
claimant who has arthritis and instability of the knee may 
be rated separately under DCs 5003 and 5257.  Accordingly, 
a separate evaluation is warranted for the left knee 
arthritis.  The rating for arthritis is based upon 
limitation of motion.  The most recent range of motion of 
the left knee was reported as "full;" however, motion has 
been reported as limited from 0-80 degrees, which would 
not warrant a compensable rating under DC 5260 or DC 5261.  
Accordingly, the Board finds that a separate rating of 10 
percent is warranted for impairment based on arthritis 
with limitation of motion.

It is noted that in assigning this separate rating, the 
Board has contemplated the complaints of weakness and pain 
as described by the veteran.  In reaching this conclusion, 
the Board notes that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record 
and to explain the reasons used to support the conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. 
§ 4.1, that requires that each disability be viewed in 
relation to its history and that there be an emphasis 
placed upon the limitation of activity imposed by the 
disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be 
considered from the point of view of the veteran's working 
or seeking work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon 
lack of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, 
laboratory and prognostic data required for ordinary 
medical classification, full description of the effects of 
the disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain 
under the provisions of 38 C.F.R. § 4.40.  Special 
consideration is given to factors affecting function in 
joint disabilities under 38 C.F.R. § 4.45.  These 
requirements for the consideration of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete or inaccurate report and to enable the VA to 
make a more precise evaluation of the level of disability 
and any changes in the condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that his 
left knee disability warrants separate ratings of 10 
percent under DC 5257 and 10 percent under DC 5003, but no 
more.  The Board finds that the separate ratings 
contemplate the veteran's demonstrated complaints of pain 
and the limitation of motion and functional loss due to 
pain.  However, even considering the standards outlined in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and the provisions 
of 38 C.F.R. § 4.40 et seq., there is no basis on which to 
assign a higher rating at this time.

II.  Entitlement to an Extension of a Temporary Total 
Disability Rating for a Period of Convalescence Based on 
Left Knee Surgery   

Under the provisions of 38 C.F.R. § 4.30, a total rating 
may be granted following hospital discharge, when it is 
established by report at hospital discharge, that 
entitlement is warranted effective from the date of 
hospital admission, and continuing for a period of one, 
two, or three months from the first day of the month 
following such hospital discharge if the hospital 
treatment of the service-connected disability results in:

(1) surgery necessitating post hospital 
convalescence; the initial grant of a 
total rating will be limited to one 
month with one or two extensions of 
periods of one month each in 
exceptional cases; 

(2) surgery with severe postoperative 
residuals shown at hospital discharge, 
such as incompletely healed surgical 
wounds, stumps of recent amputations, 
therapeutic immobilization of one major 
joint or more, application of a body 
cast, or the necessity for house 
confinement, or the necessity for 
continued use of a wheelchair or 
crutches (regular weight bearing 
prohibited).  Initial grants may be for 
one, two or three months; 

(3) immobilization by cast, without 
surgery, of one major joint or more 
shown at hospital discharge or 
performed on an outpatient basis with 
initial grants of one, two or three 
months.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeal) (the 
Veterans Claims Court) has determined that the inability 
to return to any employment would, in fact, show a need 
for continuing convalescence under 38 C.F.R. § 4.30.  
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995).

Medical records reveal that the veteran underwent an 
arthroscopy, partial medial meniscectomy and debridement 
of his service-connected left knee on December 17, 1999.  
The following day, the incision was healing and the 
sutures were removed.  He was to report back to the clinic 
in three weeks and ordered to have "one month 
convalescence for s.c. injury."  In a February 9, 2000, 
follow-up treatment note, the examiner determined to 
"extend s.c. convalescence X 4 more wks."  While the RO 
granted convalescence from December 17, 1999, to January 
31, 2000, the Board finds that the veteran is entitled to 
a temporary total rating for an additional four weeks from 
February 9, 2000, as ordered by his treating physician.  
Specifically, the Board gives great weight to the February 
2000 follow-up treatment note that additional 
convalescence was needed, particularly in light of the 
evidence which reflects that the veteran was to undergo 
physical therapy for quad/hamstring strength.

However, there is no evidence that any additional periods 
of convalescence are warranted.  First, there is no 
evidence of further post-operative treatment of the 
veteran's left knee disability in subsequent outpatient 
treatment records dated throughout 2000.  In addition, 
there is no mention in any outpatient treatment records 
reflecting a need for any extended convalescence time.  
Thus, the Board finds that an additional four week period 
of convalescence is warranted, but no more.  Finally, it 
appears that the veteran was employed prior to and after 
surgery.  Accordingly, there is no basis to grant further 
convalescence based on an inability to return to work.  

III.  Entitlement to Service Connection for a Low Back 
Disorder, Claimed as Secondary to a Service-Connected Left 
Knee Disability

The veteran maintains that his low back symptoms are 
related to his service-connected left knee disability.  
The regulations provide that service connection is 
warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2002).  Any 
additional impairment of earning capacity resulting from 
an already service-connected condition, regardless of 
whether or not the additional impairment is itself a 
separate disease or injury caused by the service-connected 
condition, should also be compensated.  Allen v. Brown, 7 
Vet. App. 439 (1995).  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  Id.  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in 
which case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the veteran has 
not claimed entitlement to service connection for a low 
back disorder on a direct basis (which has previously been 
denied); rather, he asserts that he is entitled to 
secondary service connection for a low back disorder due 
to a service-connected left knee disability.  After a 
review of the evidence, the Board finds that the weight of 
the medical evidence is against the claim for service 
connection for a low back disorder on a secondary basis.

The Board places significant probative value on a November 
2000 VA examination, undertaken specifically for the 
purpose of addressing the veteran's secondary claim.  At 
that time, the examiner outlined the veteran's subjective 
complaints related to his back and knees.  After a 
physical examination, the clinical impression was 
bilateral patellofemoral arthritis and degenerative disc 
disease of L5-S1.  The examiner concluded that the 
symptoms associated with the veteran's lower back were not 
in any way related to his knee condition.  In assigning 
probative value to this report, the Board notes that the 
examiner had the claims file for review, specifically 
discussed some of the findings in the claims file, 
obtained a reported history from the veteran, and 
conducted a complete physical examination.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he misstated any 
relevant fact.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.

Next, the Board notes that no other examiners or treating 
physicians have directly addressed the issue of whether 
the veteran's low back complaints were related to his 
service-connected left knee disability.  The mere 
contention of the veteran, no matter how well-meaning, 
without supporting medical evidence that would 
etiologically relate his current low back complaints with 
his service-connected disability cannot support a claim 
for service-connection.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 
5 Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA outpatient 
treatment records, and the VA examination reports and 
medical opinion, in light of the applicable law, and finds 
that equipoise is not shown and the benefit of the doubt 
rule does not apply.  As the weight of medical evidence 
fails to support the veteran's claim for secondary 
service-connection, the Board is unable to grant the 
benefit sought.  

Finally, in reviewing the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000 
(VCAA), which, among other things, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminated the concept of 
well-groundedness and is applicable to all claims filed on 
or after the date of enactment or those filed before the 
date of enactment but not yet final as of that date.  See 
38 U.S.C.A. § 5103A (West 2002).  Additionally, in August 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  In 
this case, VA's duties have been fulfilled to the extent 
possible with regard to the issue decided in this 
decision.  

First, VA must now notify the veteran of evidence and 
information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  By virtue of the 
information contained in the statement and supplemental 
statements of the case issued during the pendency of the 
appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay 
evidence necessary to substantiate the claims.

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2002).  To that end, it appears that 
all medical records identified by the veteran have been 
associated with the claims file.  Further, he was notified 
by letter dated in January 2001 that if had any additional 
medical evidence he should inform VA and they would assist 
him in obtaining the evidence.  He responded that he had 
received treatment at a VA  outpatient clinic and those 
records were associated with the claims file.

In addition, the issues of an increased rating for a left 
knee disability and an extension of a temporary total 
rating were the subject of a Board remand in November 
2000.  As a result, the veteran underwent recent VA 
examinations specifically to address the issue related to 
a left knee disability.  Moreover, inasmuch as the Board 
is allowing an extension of a temporary total rating for 
the four additional weeks as requested by the veteran, he 
will not be prejudiced by the Board's decision even if the 
notice and duty to assist provisions contained in the new 
law have not been completely satisfied.  Therefore, no 
further action is necessary under the mandate of the VCAA 
as to this issue.

As such, the Board finds that the record as it stands is 
sufficient to decide the claims and no additional 
development is needed.  Therefore, the Board finds that 
the mandates of the VCAA have been satisfied and decisions 
on the merits is not prejudicial to the veteran under 
Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

The claim for entitlement to a rating in excess of 10 
percent for chondromalacia, left knee, is denied.

A separate 10 percent evaluation for arthritis of the left 
knee is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a temporary total disability rating for a 
period of convalescence based on left knee surgery 
pursuant to 38 C.F.R. § 4.30, is granted for the period 
from February 1, 2000, to March 8, 2000.

The claim for entitlement to service connection for a low 
back disorder, claimed as secondary to a service-connected 
left knee disability, is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you

 

